Ducker, Judge:
The claimant, State Farm Mutual Automobile Insurance Company, an Ohio corporation, as assignee in writing of Walter Tyler of Elm Grove, West Virginia, alleges that on February 17, 1967, Walter Tyler was driving his 1962 Corvair automobile along Peters Run Road in the City of Wheeling, West Virginia, following a State Road Commission truck loaded high with slag, and that when the truck “jerked”, slag was thrown from the truck onto Tyler’s automobile, causing damage in the sum of $148.01 to the fenders, hood and windshield of the Tyler car.
*103The Attorney General and Counsel for the Road Commission, after filing their answer to claimant’s petition, filed their stipulation to the effect that the facts alleged by claimant were true and that the amount of damages was correct.
We are, therefore, of the opinion that the employees of the Road Commission were negligent in so loading the truck, that the claim is just and should be paid, and we hereby award claimant the sum of $148.01.
Claim awarded.